                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DON COOK, individually and as parent                                                   PLAINTIFFS
and next friend of D; and ELIZABETH JACOBY,
individually and as parent and next friend of D

v.                                    No. 4:17CV00218 JLH

LITTLE ROCK SCHOOL DISTRICT                                                           DEFENDANT

                                     OPINION AND ORDER

       Don Cook and Elizabeth Jacoby, individually and as the parents of their child, referred to

herein as “D,” filed a due process complaint against Little Rock School District, asserting a claim

under the Individuals with Disabilities Education Act, 20 U.S.C. § 1400 et seq., as well as a claim

under section 504 of the Rehabilitation Act, 29 U.S.C. §§ 701 et seq. They alleged that the school

district denied D a free appropriate public education during the 2015-16 school year when he was

an eighth-grade student at Horace Mann Middle School. The heart of their claim was (and is) that

the school district failed to develop a behavior intervention plan as a part of D’s individualized

education program for the 2015-16 school year and, as a result, his behavior deteriorated, which

prevented him from progressing academically. Pursuant to 20 U.S.C. § 1415, the Arkansas

Department of Education appointed Garry Corrothers to serve as the hearing officer. A hearing took

place on May 16, 17, and 18, 2016, and was later concluded on September 9, 2016. The hearing

officer held that he lacked jurisdiction over the Rehabilitation Act claims and found that the parents

presented insufficient evidence that the school district denied D a free appropriate public education.

AR 126. The plaintiffs then commenced this action, seeking reversal of the decision in favor of the

school district on their claim under the Individuals with Disabilities Education Act. They also seek

costs and attorney’s fees. The parties have submitted the case on a stipulated record.
                                                   I.

        The Individuals with Disabilities Education Act requires all local educational agencies

receiving federal funds to implement policies “to ensure that children with disabilities and their

parents are guaranteed procedural safeguards with respect to the provision of a free appropriate

public education by such agencies.” 20 U.S.C. § 1415(a). A party challenging whether a free

appropriate public education has been provided has the right to file an administrative complaint and

receive an impartial due process hearing before a local or state agency. Id. § 1415(b)(6). An

aggrieved party who has no further administrative appeal has the right to seek review of the decision

made in a due-process hearing in federal district court without regard to the amount in controversy.

Id. § 1415(i)(2)(A) and (3)(A).

        In actions brought under the Individuals with Disabilities Education Act, a district court

serves a quasi-appellate function while remaining a court of original jurisdiction. See Kirkpatrick

v. Lenoir Cnty. Bd. of Educ., 216 F.3d 380, 387 (4th Cir. 2000) (“[W]hile a federal district court may

review a state review officer’s decision and even defer to that decision, the federal district court does

not sit as an appellate court. Federal district courts are courts of limited, original jurisdiction with

no power to sit as appellate tribunals over state court or administrative proceedings.”). The Eighth

Circuit has explained that a district court’s role in reviewing a claim brought under the Individuals

with Disabilities Education Act is to receive the records of the administrative proceedings, to hear

additional evidence at the request of a party, and to grant such relief as the court determines is

appropriate based on the preponderance of the evidence. K.E. ex rel. K.E. v. Indep. Sch. Dist. No.

15, 647 F.3d 795, 803 (8th Cir. 2011); see also 20 U.S.C. § 1415(i)(2)(C). District courts must

independently determine whether the school district provided D with a free appropriate public


                                                   2
education, giving “due weight” to the state administrative proceedings. K.E. ex rel. K.E., 647 F.3d

at 803. “This somewhat ‘unusual’ standard of review is less deferential than the substantial-

evidence standard commonly applied in federal administrative law.” Id. It is nevertheless

appropriate “because the administrative panel had an opportunity to observe the demeanor of the

witnesses and because the court should not substitute its own educational policy for those of the

school authorities that they review.” Strawn v. Missouri State Bd. of Educ., 210 F.3d 954, 958 (8th

Cir. 2000).

                                                II.

       D has an autism spectrum disorder. “Autism is a neurodevelopmental disorder marked by

impaired social and communicative skills, ‘engagement in repetitive activities and stereotyped

movements, resistance to environmental change or change in daily routines, and unusual responses

to sensory experiences.’” Endrew F. Ex rel. Joseph F. V. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct.

988, 996, 197 L. Ed. 2d 335 (2017) (citation omitted). D started sixth grade at Pulaski Heights

Middle School, but in February 2014 he transferred to Horace Mann because of a combination of

severe behavioral regression and issues with the manner staff at Pulaski Heights addressed D’s

behavior. AR 1344; AR 1175-1212. D continued to attend Horace Mann through seventh and

eighth grades, which were the 2014-15 and 2015-16 school years. AR 1342.

       Shortly after D transferred to Horace Mann, Dr. Peggy Whitby, at the request of D’s parents

and lawyers, issued a report on whether D was being provided with a free appropriate public

education. AR 1174-1213. The report lists numerous deficiencies in the manner in which Pulaski

Heights addressed D’s needs. It documents in detail various instances throughout the first semester

of the 2013-14 school year in which D’s education plan was not followed, D was removed forcibly


                                                3
from classrooms, and staff at the school used ineffective behavioral interventions. AR 1194-1212.

In Whitby’s section on recommendations, she begins by noting that “[D] is now served at Horace

Mann Arts Middle School” and “in this environment, it appears that the school is now using

proactive strategies to prevent behaviors.” AR 1212. She also states that “[t]he paraprofessional

was using appropriate use of breaks, choice, and positive reinforcement for on-task behavior” and

that “[D] has had no incidents of aggressive behavior since his placement at this new school

environment.” Id. Although Whitby believed D was doing “very well” at Horace Mann, she

recommended that D undergo a functional behavior assessment and that D’s education team develop

and implement a behavior intervention plan. AR 1212-13.

       The Act requires that local educational agencies “have in effect, for each child with a

disability in the agency’s jurisdiction, an individualized education program.”          20 U.S.C.

§ 1414(d)(2)(A). An individualized education program is developed by a team composed of the

child’s parents, at least one of the child’s regular education teachers, at least one of the child’s

special education teachers, a qualified representative of the local educational agency, and an

individual capable of interpreting the instructional implications of evaluation results.         Id.

§ 1414(d)(1)(B). Once a program is developed and adopted, it may only be modified “by the entire

IEP Team” or by agreement of the parents and local educational agency to “develop a written

document to amend or modify the child’s current IEP.” Id. § 1414(d)(3).

       After D’s parents received Whitby’s report, D’s education team met at the end of the 2013-14

school year to develop an individualized education program for D. AR 1134. D’s individualized

education program included 60 minutes per week of speech therapy, occupational therapy, and

physical therapy and provided him with a paraprofessional on a daily basis. AR 1133. The program


                                                 4
also included the following behavior management strategies: a calming area in D’s general education

and special education settings (“SAFE HAVEN”); use of a “visual/written schedule”; preparing D

in advance of changes in his routine; and use of a word processor. AR 1140. These strategies mirror

recommendations in a report issued by Sandy Crawley, a behavior support specialist, who observed

D and provided the school district with a program of “positive behavior supports” on April 23, 2014.

AR 1240-41. The individualized education program noted that D’s behavior did not significantly

impair his ability to learn in a large group setting. AR 1138.

       The team met again in May 2015 to develop D’s individual education program for the 2015-

16 school year. D’s parents attended, and the “Statement of Parental Participation and Concerns”

states that D’s parents “are very pleased with [D’s] progress academically and socially.” AR 1118.

D’s “Student Profile Summary” notes that D scored below basic in literacy and math and scored

basic in science. Id. The team, however, did not think those scores were “a true register of his

academic ability.” Id. The team found that D “continued to make progress in the general curriculum

as evidenced by achieving passing grades in all academic areas by the 3rd quarter.” AR 1124. D’s

education program continued to provide him with a paraprofessional to support him throughout the

day. Id. D also continued with 60 minutes per week of speech therapy, occupational therapy, and

physical therapy. AR 1116.

       D’s individualized education plan for the 2015-16 school year noted that he had a behavior

support plan. AR 1119. His paraprofessional worked with him on classroom procedures, such as

raising his hand and waiting to be called on and obtaining permission to leave class. AR 1118. The

annual review, in which D’s parents participated and which is included in D’s 2015-16 education

program, states that “since [D’s] arrival here at Mann, his behaviors, while still present, continue


                                                 5
to be much more manageable . . . with the support of his paraprofessional.” AR 1124. The review

adds that D’s inappropriate behavior has been effectively managed “with a flexible routine and

schedule.” Id. The team created an annual goal for D to “display productive school behavior on a

daily basis with 80% accuracy.” AR 1127. This goal was to be measured by D’s attendance and

preparation for class. Id. D’s 2015-16 individualized education program, like the program for the

prior year, provided the following behavior management strategies: a calming area, use of a

visual/written schedule; preparing D in advance of changes in his routine; use of a word processor;

and added use of a calculator. AR 1129. Finally, the team noted that D did not need “an intensive

behavior management program.” AR 1131.

       On October 14, 2015, D’s team met to review his progress for the first nine weeks of the

school year. Although D had an F in English for that nine weeks, the conference notes stated that

D would continue in his current placement and that he had shown progress. AR 1218. The notes

also stated that while D is “sometimes defiant,” his paraprofessional is continuing to work with him

on classroom behavior and following rules. Id.

       Around the second week in November, D’s mother expressed concern to D’s special

education teacher regarding his grades. AR 1390. The teacher told D’s mother that she would talk

to D’s teachers and follow-up with her. Id. On December 2, 2015, D’s mother again expressed

concern about D’s grades to his special education teacher. AR 1392. The teacher reassured D’s

mother that there was still time for D to get his grades up and that she would discuss the situation

with D’s paraprofessional. Id. On December 10, 2015, D’s mother asked the special education

teacher to call her to discuss D’s grades. AR 1394.




                                                 6
       On January 21, 2016, D’s mother wrote a note to Cassandra Steele, the school district’s

special education director, requesting a call to discuss “finding someone who can figure out how to

help motivate [D] because poor grades mean nothing to him.” AR 1418. She suggested that they

“may need to rearrange setting for [D’s] educational needs.” Id. Steele informed D’s mother on

Monday, January 25, 2016, that she contacted a behavior analyst to consult with her and D’s team.

AR 1422. She asked D’s mother to have D’s team at Horace Mann schedule a conference, which

she would plan to attend. Id. On January 26, 2016, D’s mother emailed the team requesting an

immediate conference “[i]n light of the past issues and the abrupt decline in [D’s] academics and

behavior.” AR 1424. She notified the team that her attorney planned to attend. Id. A meeting was

scheduled for Thursday, January 28, 2016, but was cancelled because the parents’ attorney had a

scheduling conflict. AR 1430. On February 1, 2016, D’s parents filed a due process complaint.1

AR 834. Steele emailed the parents’ attorney seeking parental consent for the behavior analyst to

begin observing D and working with his team to develop a functional behavior assessment.

AR 1432. The attorney told Steele that the parents would not consent and would instead wait for

the resolution conference. Id. A resolution conference was conducted, but D’s parents and their

attorney walked out. AR 1091. As a result, the school district never received the parents’ consent

for the behavior analyst to begin observing D and develop a functional behavioral assessment.

                                                III.

       The Individuals with Disabilities Education Act requires local agencies to provide students

with disabilities a free appropriate public education. Lathrop R-11 Sch. Dist. v. Gray, 611 F.3d 419,



1
 D’s parents dismissed that complaint in March 2016 because the hearing officer refused to
grant a continuance and immediately filed the instant complaint.

                                                 7
424 (8th Cir. 2010). The Act does not require schools to ensure that disabled students acquire

specific knowledge. Hendrick Hudson Dist. Bd. of Educ. v. Rowley, 458 U.S. 176, 198, 102 S. Ct.

3034, 73 L. Ed. 2d 690 (1982). In fact, the Act does not require schools to “guarantee that the

student actually make any progress at all.” CJN v. Minneapolis Pub. Sch., 323 F.3d 630, 642 (8th

Cir. 2003). A school meets its legal obligations under the Act when it “(1) complies with the law’s

procedures in developing an [individualized education program], and (2) the resulting IEP is

‘reasonably calculated to enable the child to receive educational benefits.’” Lathrop, 611 F.3d at

424 (citation omitted).

       The parents here do not contest the hearing officer’s determination that the school district

complied with the Act’s procedural requirements in developing D’s individualized education

program. Document #15 at 12.         They challenge only whether D’s education program was

substantively reasonable. Id. They say that the program was not reasonable because it needed a

behavior intervention plan but did not have one; and they contend that the lack of a behavior

intervention plan denied D a free appropriate public education.

       An individualized education program passes muster substantively when it is “reasonably

calculated to enable a child to make progress appropriate in light of the child’s circumstances.”

Endrew F., 137 S. Ct. at 999. “The ‘reasonably calculated’ qualification reflects a recognition that

crafting an appropriate program of education requires a prospective judgment by school officials.”

Id. Courts reviewing an education program “must appreciate that the question is whether the IEP

is reasonable, not whether the court regards it as ideal.” Id. (emphasis in the original).




                                                 8
       As noted, D’s individualized education program for the 2015-16 school year was adopted

in May of 2015. At that time, the team reported that D had made progress during the 2014-15 school

year. At the hearing, D’s special education teacher testified:

       Q         As far as I know, there is no Behavior Intervention Plan for [D] that was used
                 during this school year [2015-16]. Is that correct?

       A         That’s not true. There was a Behavior Plan, and we brought it forward and
                 we used the recommendations from a Behavior Plan. We did bring it
                 forward. It may not have been done at Mann, but when I went through his
                 file, I brought it forward.

       Q         Okay. Time out, again. Let’s look – Doctor Whitby’s report is on 4-9-13.
                 That’s when it was dated. She talks about the fact that the Little Rock School
                 District – I guess it was 2014. She said the Little Rock School District did
                 not seek an expert or support until January 2014. Do you have a Behavior
                 Support Plan that was developed during [D’s] seventh grade year?

       A         I believe. I don’t know. Let me check to see if it’s – seventh grade year.
                 This is ‘15-‘16. His seventh grade year would be ‘14-‘15?

       Q         Yes, ma’am.

       A         It would be ‘14-‘15. I know in the seventh grade, I brought one forward and
                 I used it. And then, in the eighth grade, I don’t think we did, because his
                 behaviors have pretty much just decreased. He had his days. But as far as
                 the behavior when we first encountered him, we didn’t have those anymore.
                 And so, just whatever was there, I just brought it forward to use.

AR 522-23. Thus, D’s 2015-16 individualized education program represented a continuation of the

program that had enabled him to make progress during the 2014-15 school year. Viewed

prospectively, it was reasonably calculated to enable him to make progress in light of his

circumstances.

       D’s parents argue that his program should have been amended at the conference held on

October 14, 2015, because his grades were unsatisfactory and his behavior had deteriorated. The

team reported that D was sometimes defiant and sometimes would not follow instructions but also

                                                   9
that he had “shown progress.” AR 1218. D’s student disciplinary records show no infractions for

August or September of 2015. AR 1256. He had infractions on two days in October before the

October 14 conference—October 8 and October 10. On one of those dates, and perhaps both (the

testimony is unclear), his paraprofessional was absent and replaced by a substitute. Id.; AR 0192-96.

Again, viewed prospectively, as of October 14, 2015, D’s individualized education program was

reasonably calculated to enable him to make progress appropriate in light of his circumstances.

       Moreover, the Act nowhere requires that individualized education programs include a

behavior intervention plan. Lathrop, 611 F.3d at 426. The Act states that an individualized

education program team shall, in the case of a child whose behavior impedes the child’s learning

or that of others, “consider the use of positive behavioral interventions and supports, and other

strategies, to address that behavior[.]” 20 U.S.C. § 1414(d)(3)(B)(i). D’s 2015-16 individual

education program provided him with a paraprofessional to accompany him throughout the school

day, included behavioral management strategies, and addressed D’s behavior throughout, which

comports with section 1414(d)(3)(B)(i).

       Still, the parents maintain that Neosho R-V Sch. Dist. v. Clark, 315 F.3d 1022 (8th Cir. 2003),

supports their argument that D’s individual education program was substantively unreasonable

because it lacked a behavior intervention plan. They say that the hearing officer “erred as a matter

of law by not following that case.” Document #15 at 12. The hearing officer took note of Neosho

and explained in some detail the factual differences between that case and this one. AR 124-25.

       The court in Neosho held that the student was denied a free appropriate education because

his behavior made it such that he could not obtain a benefit from his education. 315 F.3d at 1029.

The court found that “the need for—and the ability to create—a proper behavior modification plan


                                                 10
existed before [the School District] made the effort to [create a plan].” Id. at 1030 (alterations in

original). The court also noted that the student’s behavioral problems were “the major concern at

every IEP meeting.”

       As the hearing officer found, the facts here are quite different. D’s paraprofessional, his

speech therapist, and his teachers testified that D’s behavior improved significantly during his time

at Horace Mann. The hearing officer credited that testimony and so does the Court. The

improvement in D’s behavior was due to the strategies, delineated above, that were implemented

at Horace Mann. Those strategies were listed in D’s individualized education plan. D’s mother

described the circumstances that precipitated her January 26, 2016 request for an immediate

conference as “an abrupt decline in [D’s] academics and behavior,” which is significantly different

from the facts in Neosho. Here, the school district responded promptly to the request for a

conference. The school district immediately requested parental permission for a behavior analyst

to begin observing D, but the parents never gave the needed consent. Neosho is inapposite.

                                                IV.

       The parents argue that the hearing officer improperly excluded the testimony of their expert

witness, Dr. G. Richmond Mancil. Near the beginning of Dr. Mancil’s testimony, the school district

objected because he had been furnished with transcripts of prior testimony by the parents’ attorney,

who had also invoked the witness sequestration rule. The rule provides, in both its state and federal

form, that at the request of a party the court must order witnesses excluded so that they cannot hear

the testimony of other witnesses but exempts a party who is not an actual person, an officer, or

employee of a party who is not an actual person designated as its representative, or a person whose

presence is shown by a party to be essential to the presentation of the case. Ark. R. Evid. 615; Fed.


                                                 11
R. Evid. 615. The hearing officer decided to receive Dr. Mancil’s testimony and reserve ruling on

whether it was admissible until the parties could brief the issue. In its post-hearing brief, the school

district argued that the parents had failed to show that Dr. Mancil’s presence was essential to the

presentation of the case. D’s parents did not address the issue in their post-hearing brief.

        Although they did not address the issue in their post-hearing brief before the hearing officer,

they have addressed it in their briefs before the Court. While, on the one hand, they argue that it was

essential to the presentation of their case for Dr. Mancil to review the testimony of the witnesses,

they also say that the review of that testimony did not change any of his opinions; it merely changed

some of the recommendations that he made. Document #15 at 9-10. Indeed, they argue that the

testimony that Dr. Mancil reviewed “simply confirmed his opinions contained in his 1 March 2016

report.” Id. at 10 (emphasis in the original). From this argument it appears that reviewing the

transcripts was not essential to the presentation of the parents’ case. The parents also note that

Dr. Mancil’s report was not struck and is included in the stipulated record. They say that

Dr. Mancil’s report “more clearly explains how and why the District violated the IDEA by not

conducting [a functional behavior assessment] and developing and approving an informed [behavior

intervention plan].” Document #15 at 10.

        In this Court’s view, the problem with Dr. Mancil is not that he reviewed the testimony of

the fact witnesses from the school district; the problem is that Dr. Mancil’s opinions are based on

insufficient information. Dr. Mancil opined in his report that the school district had not attempted

to address D’s behaviors that resulted in his being removed from the classroom, sent home, or failing

his classes. AR 972. At the hearing, he testified that he prepared his report without visiting the

school, observing D in the classroom, or interviewing anyone who worked with D at the school. AR


                                                  12
986. He prepared his report before he saw the notes of D’s paraprofessional. AR 905. Since he had

not visited the school, observed D in the classroom, interviewed anyone who observed D in the

classroom, or reviewed the paraprofessional’s notes, he did not have information sufficient for him

to form an opinion as to whether the school district had attempted to address D’s behaviors; yet, he

rendered an opinion on that issue.

       Dr. Mancil’s testimony at the hearing consisted largely of reviewing the paraprofessional’s

notes from the 2015-16 school year and commenting on the instances when she recorded that D had

misbehaved. Based on that retrospective view, he concluded that D’s individualized education plan

needed a behavior improvement plan. Dr. Mancil’s opinion that D was not making progress was

based solely on information from the 2015-16 school year. AR 1021. He did not, apparently,

review the paraprofessional’s notes from the preceding two years to see whether D’s behavior had

improved. D’s paraprofessional, speech therapist, and teachers testified that D had progressed while

at Horace Mann—a period that reached back to February 2014. That progress was due to D’s

individualized education program, which provided him with a paraprofessional to accompany him

throughout the school day and adopted strategies to address D’s behavior problems. The upshot of

Dr. Mancil’s testimony was to contradict the testimony of the witnesses who were with D at school

and who testified, in effect, that D’s behavior improved at Horace Mann due to his individualized

education program. Since Dr. Mancil did not review notes from D’s previous school years at Horace

Mann, he lacked information sufficient to enable him to assess whether D progressed during the

2015-16 school year as compared to previous years. Without this information, he could not form

credible opinions on whether D’s individualized education plan was reasonable and whether the

school district was providing D with a free appropriate public education.


                                                13
                                        CONCLUSION

       The preponderance of the evidence does not show that the Little Rock School District

violated the Individuals with Disabilities Education Act by failing in its duty to provide D with a

free appropriate public education during the 2015-16 school year. The relief requested by Don

Cook, individually and as parent and next friend of D, and Elizabeth Jacoby, individually and as

parent and next friend of D, is DENIED. The complaint is dismissed with prejudice.

       IT IS SO ORDERED this 3rd day of October, 2018.



                                                     ________________________________
                                                     J. LEON HOLMES
                                                     UNITED STATES DISTRICT JUDGE




                                                14
